Title: Thomas Jefferson to Mitchie B. Pryor Jefferson, 2 August 1815
From: Jefferson, Thomas
To: Jefferson, Mitchie Ballow Pryor


          Dear Sister Monticello Aug.  2. 15.
          your letter of yesterday gave us the first information of my brother’s illness. we learn it with great concern  mrs Marks would have visited him, but that we have now in our family, both in doors, and out, more sickness than I have ever had since I was a house keeper. Cornelia, Virginia and both of mrs Bankhead’s children. all of these are on the recovery except Virginia. without doors two or three are taken of a day, so that all the houses of the negroes are mere hospitals requiring great and constant attendance and care; all of an epidemic dysentery now prevailing thro’ the neighborhood. your letter gives us a hope that my  brother is mending. we shall be very glad to hear of him by the mail which furnishes a weekly-opportunity.
          I return by squire Squire  the harness he was so kind as to lend me. it has answered the only occasion I  had for it, and may on some other be useful to yourselves. affectionately Yours
          Th: Jefferson
        